BAKER, Judge,
concurring in part and dissenting in part.
Initially, I wish to note that I was a member of the motions panel that restricted this appeal to issues arising from the denial of the Trial Rule 60(B) motion. I acknowledge now that this finding was incorrect and that Goodrich was entitled to consideration under Trial Rule 72(BE). It is therefore proper that we consider the trial court's ruling as a grant of an extension of time pursuant to Trial Rule 72(E).
But just because I made one mistake does not mean that I need to make another. For that reason, I cannot agree with the majority's conclusion that Goodrich substantially complied with the notice requirements.
"Before taking an action that affects a person's interest in life, liberty or property, the government is obligated under the Due Process clause of the Fourteenth Amendment to provide 'notice reasonably calculated, under all the cireumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their - objections.!" McBain v. Hamilton County, 744 N.E.2d 984, 988 (Ind.Ct.App.2001). Whether the notice "substantially complied" with the requirements is a determination based on the facts and circumstances of the case and is a question of fact. Kiskowski v. O'Hara, 622 N.E.2d 991, 992 (Ind.Ct.App.1998).
Here, none of the interested parties actually received notice of the tax sale. If only one of them had not received the notice that Goodrich purported to send them, it would seem that the problem was that of the particular receiver. But when all four of the interested parties in this case did not receive the notice Goodrich claimed to have sent them, the problem seems to lie with the sender. My reading of the trial court's findings shows that the trial court agreed with this point.
Under our standard of review, it is not our place to reweigh the evidence or to substitute our judgment for that of the trial court. Core Funding Group, LLC, v. Young, 792 N.BE.2d 547, 550 (Ind.Ct. App.2003), trams. denied. The trial court expressed its incredulity at Goodrich's assertion that he complied with the notice requirements by stating, "[Goodrich] introduced evidence which purported to show that he had complied with the notice requirements ..." and, "It is interesting to note that Hidden Valley Lake Property Owners Association and Valley Rural Utility Company also did not receive the May 28, 2002 notice from Goodrich, although Goodrich also provided a notice of May 28, 2002 being sent to them; but on April 2, 2002." Appellant's App. p. 138-85 (emphasis added). This is tantamount to finding that Goodrich did not carry his burden, a question of fact that the trier of fact was in the best position to determine. See Am. Cyanamid Co. v. Stephen, 628 N.E.2d 1065, 1074 (Ind.Ct.App.1993).
The purpose of the tax sale statute is to collect delinquent taxes, not to provide a windfall to the purchaser. Ransburg v. Kirk, 509 N.E.2d 867, 876 (Ind.Ct.App. 1987). Thus, there is no harm in making Goodrich start the process over, this time giving proper notice, as the trial court ordered. I therefore vote to affirm the judgment of the trial court.